Title: From George Washington to William Heath, 15 November 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Mount Vernon 15th Novemr 1781
                  
                  Within a few Days I have been favored with your several Letters of the 24th, & 30th of Ulto & the 3d of the present Month, with their Inclosures—And am much pleased to find, that Matters wear so favorable an Aspect at the Northward—The Season being so far advanced, and the Prospects of the Enemy appearing to be on the decline, I hope we shall have but little more Trouble from that Quarter.
                  The Troops which have been at the Southward, having received in Virginia, they will not be considered in the Distribution of the Cloathing which you mention at Newburgh—I have written to the Board of War, respecting the Material coming on from Boston, & have desired a Competancy to be lodged at New Winsor, for the Troops in that Neighbourhood, to be distributed to the several Regiments, to be made up under their Direction—I hope the Supply will answer our Wants.
                  A Supply of Meat for the Army, I think must be kept up by Applications to the Committees of the several States, who are engaged for that Article—And Bread I doubt not will be forwarded in sufficient Quantities by Mr Morris—The One Hundred Beeves which have been ordered to be sent Weekly to the Southward, you are before this Time informed, are to be discontinued.  With much Regard & Esteem I am Dear Sir Your most Obedient, humble Servant
                  
                     Go: Washington
                     
                  
               